                             UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                 STATESVILLE DIVISION
                               DOCKET NO. 1:19-cv-31-MOC

    KENNETH WHITFIELD,                                      )
                                                            )
                          Plaintiff,                        )
                                                            )
    Vs.                                                     )                 ORDER
                                                            )
    ANDREW SAUL,                                            )
    Commissioner of Social Security,                        )
                                                            )
                         Defendant.                         )


          This matter is before the Court on Plaintiff’s Motion for Fees Pursuant to the Equal Access

to Justice Act (“EAJA”), 28 U.S.C. § 2412(d)(1)(A). (Doc. No. 16).

          Defendant opposes the motion, arguing that the hourly rate billed and the numbers of hours

expensed by Plaintiff’s counsel are excessive. The Court disagrees and finds that the amount of

fees requested by Plaintiff is reasonable.1 Thus, having reviewed the motion, the parties’ briefs,

and the case file, the Court determines that Plaintiff should be awarded an attorney’s fee under the

EAJA in the amount of $8,708.59.



1  As to whether Plaintiff’s counsel should have used the national or regional index to calculate
cost-of-living increases, the differences in these amounts is so miniscule (roughly $3) that the
Court declines to use its scarce resources and time in parsing out this argument. In any event, the
Court finds that the quality of the representation by Plaintiff’s counsel justifies the use of the
higher, national rates. Furthermore, the Court rejects Defendant’s assertions that the hours billed
(42.45) are excessive and redundant, as Plaintiff has submitted detailed information regarding the
hours billed, and the hours claimed appear neither excessive not redundant. Nor will the Court
reduce the hours billed based on Defendant’s contention that this amount is above the “typical
range of compensated hours in Social Security cases.” Each Social Security case is unique.
Therefore, the Court declines to impose an arbitrary standard based on the “typical” number of
hours incurred.

                                                  -1-
       IT IS ORDERED that Plaintiff’s Motion for Fees, (Doc. No. 16), is GRANTED, and the

Court will award Plaintiff attorney fees in the amount of $8,708.59. Pursuant to Astrue v. Ratliff,

560 U.S. 586 (2010), the fee award will first be subject to offset of any debt Plaintiff may owe to

the United States. The Commissioner will determine whether Plaintiff owes a debt to the United

States. If so, the debt will be satisfied first, and if any funds remain, they will be made payable to

Plaintiff and mailed to Plaintiff’s counsel. If the United States Department of the Treasury reports

to the Commissioner that Plaintiff does not owe a federal debt, the government will exercise its

discretion and honor an assignment of EAJA fees and mail the awarded fees to Plaintiff’s

counsel. No additional petition pursuant to 28 U.S.C. § 2412(d) shall be filed.




 Signed: January 22, 2020




                                                 -2-
